     Case 2:19-cv-09969-CBM-MRW Document 69 Filed 07/29/20 Page 1 of 3 Page ID #:449



 1     DANIEL H. BLOMBERG (admitted pro hac vice)
 2     ERIC S. BAXTER (admitted pro hac vice)
       DIANA M. VERM (admitted pro hac vice)
 3     PETER M. TORSTENSEN, JR. (admitted pro hac vice)
 4     THE BECKET FUND FOR RELIGIOUS LIBERTY
       1200 New Hampshire Ave. NW, Suite 700
 5     Washington, DC 20036
 6     Telephone: (202) 955-0095
       Fax: (202) 955-0090
 7     dblomberg@becketlaw.com
 8     KEVIN S. WATTLES (Cal. State Bar. No. 170274)
 9     SOLTMAN, LEVITT, FLAHERTY & WATTLES LLP
       90 E. Thousand Oaks Boulevard, Suite 300
10     Thousand Oaks, California 91360
11     Telephone: (805) 497-7706
       Fax: (805) 497-1147
12     kwattles@slfesq.com
13     Attorneys for Defendants
14                          UNITED STATES DISTRICT COURT
15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
        JOANNA MAXON, et al.,                No. 2:19-cv-09969-CBM-MRW
17
                   Plaintiffs,               UNOPPOSED NOTICE OF
18                                           MOTION & MOTION FOR LEAVE
           v.
19                                           TO FILE NOTICE OF
        FULLER THEOLOGICAL                   SUPPLEMENTAL AUTHORITY
20      SEMINARY, et al.,
                                             (Proposed Notice of Supplemental Au-
21                Defendants.                thority Filed Concurrently)
22                                           Date: August 4, 2020
23                                           Time: 10:00 a.m.
                                             Dept: Courtroom 8B
24                                           Judge: Honorable Consuelo B. Marshall
25
26
27
28
  Case 2:19-cv-09969-CBM-MRW Document 69 Filed 07/29/20 Page 2 of 3 Page ID #:450



 1      Defendants Fuller Theological Seminary, Mari Clements, Marianne Thompson, and
 2 Nicole Boymook (together, the “Seminary”) seek leave to file a notice of supplemental
 3 authority to their motion to dismiss. See Judge Marshall Standing Order 7(a); see also
 4 Dkt. 62 (setting the hearing date on that motion for August 4). Plaintiffs do not oppose
 5 this request for leave.
 6      The Supreme Court’s recent decision in Our Lady of Guadalupe School v. Morrissey-
 7 Berru, 140 S. Ct. 2049 (2020), is directly relevant to the Seminary’s pending motion to
 8 dismiss. First, Our Lady affirms the Seminary’s argument that, under the Religion
 9 Clauses of the First Amendment, religious schools have “independence in matters of
10 faith and doctrine and in closely linked matters of internal government.” Id. at 2061.
11 Preserving this independence contributes to “the rich diversity of religious education in
12 this country.” Id. at 2066. Our Lady warned that “[s]tate interference” in such matters
13 “would obviously violate the free exercise of religion” and “any attempt by government
14 to dictate or even to influence such matters would constitute one of the central attributes
15 of an establishment of religion.” Id. at 2060. As applied here, the Seminary’s require-
16 ment that theology students abide by its religious Community Standards as part of their
17 ministerial training is precisely the kind of internal governance matter protected from
18 government control or influence. See Dkt. 46 at 11-15.
19      Second, Our Lady rejects Plaintiffs’ counterarguments. Plaintiffs argued that the
20 church autonomy doctrine has been applied “exclusively” to churches and “never” to
21 other religious groups. Dkt. 53 at 12-13. But Our Lady held the opposite, applying the
22 “principle of church autonomy” to safeguard religious schools and emphasizing that “the
23 Religion Clauses protect the right of churches and other religious institutions.” 140 S.
24 Ct. at 2060-61 (emphasis added). Plaintiffs also tried to cabin substantial Religion
25 Clauses’ protection solely to employment claims. Dkt. 53 at 14. But Our Lady explains
26 that the protection from judicial resolution of ministerial “employment disputes” fits
27 within a larger framework that further guarantees both “autonomy i[n] the selection of
28 the individuals who play certain key religious roles” and, more broadly, in any “internal
     management decisions that are essential to the institution’s central mission.” 140 S. Ct.

                                              1
  Case 2:19-cv-09969-CBM-MRW Document 69 Filed 07/29/20 Page 3 of 3 Page ID #:451



 1 at 2060. Moreover, the Court recognized that little is more “central” than religious edu-
 2 cation, given the “close connection that religious institutions draw between their central
 3 purpose and educating [people] in the faith.” Id. at 2066. Those protections thus apply
 4 here, barring Plaintiffs’ suit over the Seminary’s internal management decisions about
 5 their ministerial training in the School of Theology.
 6      Our Lady is accordingly relevant to this Court’s consideration of the Seminary’s
 7 pending motion to dismiss. See Resnick v. Hyundai Motor Am., Inc., No. 16-cv-00593,
 8 2017 WL 6549931, at *14 n.7 (C.D. Cal. Aug. 21, 2017) (suggesting that notices of
 9 supplemental authority should “summarize the case” and “describe how it applies to the
10 instant case”). Thus, the Seminary submits that this Court should grant leave to file the
11 attached proposed notice of supplemental authority.
12
13 Dated: July 29, 2020                           Respectfully submitted,
14
     /s/ Kevin S. Wattles                         /s/ Daniel H. Blomberg
15   KEVIN S. WATTLES                             DANIEL H. BLOMBERG
     SOLTMAN, LEVITT, FLAHERTY &                  ERIC S. BAXTER
16
     WATTLES LLP                                  DIANA M. VERM
17   90 E. Thousand Oaks Boulevard                PETER M. TORSTENSEN, JR.
     Suite 300                                    JACOB M. COATE
18
     Thousand Oaks, California 91360              THE BECKET FUND FOR RELIGIOUS
19   Telephone: (805) 497-7706                    LIBERTY
     Fax: (805) 497-1147                          1200 New Hampshire Ave. NW, Suite 700
20
     kwattles@slfesq.com                          Washington, DC 20036
21                                                Telephone: (202) 955-0095
                                                  Fax: (202) 955-0090
22
                                                  dblomberg@becketlaw.com
23
                                                  Attorneys for Defendants
24
25
26
27
28


                                              2
